Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 106-121, 125, 126, 129, and 130 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 100-108,115-118, and 120 of copending Application No. 16/691976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 100 of copending application ‘906 claims a handpiece (control device), a scalpet assembly configured to be removably coupled to the handpiece (control device), and comprising a scalpet array including a plurality of scalpets, wherein each scalpet comprises a distal end including a circular cutting surface configured for fractional resection, and a lumen configured to pass tissue from the distal end, wherein the scalpet array is configured to be deployed into tissue at a resection site to incise and remove skin pixels (configured to incise and remove skin pixels at a resection site). 
16689906
106
107
108
109
110
111
112
113
114
115, 
116
117
118
119
16691976
100
101
102

103
104
105
106
107
108
100, 118
120
120


16689906
cont’d
120
121
122
123
124
125, 126
127
128
129
130



16691976
cont’d
120
120



117


115
116





With respect to Claim 109, Claim 102 of ‘976 recites that the actuator is configured to control a state of the scalpet array, but doesn’t recite that the proximal end is configured to be handheld. Hall et al (US 20120271320) teaches it was known in the art at the time of the invention for a proximal end of a scalpet assembly device is handheld. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the proximal end configured to be handheld in order for an user to easily apply the scalpet to the donor site. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 106-109, 117, 122-127, and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al (US 20120271320).
Regarding claim 106, Hall discloses a system, comprising: a handpiece (111); a scalpet assembly (120, 112) configured to be removably coupled to the handpiece, and comprising a scalpet array (131, 130)  including a plurality of scalpets, wherein each scalpet comprises a distal end including a circular cutting surface configured for fractional resection, and a lumen (hollow, paragraph 0032) configured to pass tissue from the distal end, wherein the scalpet array is configured to be deployed into tissue at a resection site to incise and remove skin pixels (paragraph 0033-0034).
Regarding claim 107, Hall discloses all of the limitations set forth in claim 106, wherein the scalpet array is configured to be removably coupled to the scalpet assembly (figure 9).
Regarding claim 108, Hall discloses all of the limitations set forth in claim 107, wherein the handpiece comprises a proximal end and a distal end, wherein the proximal end includes an actuator (115, figure 1) and the distal end includes a receiver (receiver, at distal portion where reference numeral 111 is indicated in figure 1).
Regarding claim 109, Hall discloses all of the limitations set forth in claim 108, wherein the proximal end (116) is configured to be handheld, and the actuator (115) is configured to control a state of the scalpet array (paragraph 0033-0035). 
Regarding claim 117, Hall discloses all of the limitations set forth in claim 106, comprising a vacuum component (low pressure) coupled to at least one of the scalpet assembly and the scalpet array, wherein the vacuum component is configured to generate vacuum pressure to evacuate the plurality of incised skin pixels (the limitation “evacuate” is sufficiently broad the encompass the vacuum component generating low pressure in order to ‘evacuate’ the plurality of incised skin pixels from the harvest site using the scalpet array).
Regarding claim 122, Hall discloses all of the limitations set forth in claim 106, wherein the resection site includes a donor site, wherein the skin pixels are harvested at the donor site (paragraph 0019).
Regarding claim 123, Hall discloses all of the limitations set forth in claim 122, wherein the resection site includes a recipient site (graft site, paragraph 0019), wherein the incised skin pixels generate skin defects at the recipient site (this limitation is directed to a functional limitation. As long as the prior art meets the structural limitations and is capable of performing the recited functions, the prior art meets the limitations). 
Regarding claim 124, Hall discloses all of the limitations set forth in claim 123, wherein incised skin pixels are transferred from the resection site via the plurality of scalpets, wherein the incised skin pixels are configured for fractional skin grafting at the recipient site (paragraph 0019). 
Regarding claim 125, Hall discloses all of the limitations set forth in claim 106, wherein each scalpet includes a beveled surface (tapered, paragraph 0017).
Regarding claim 126, Hall discloses all of the limitations set forth in claim 106, wherein each scalpet includes at least one pointed surface (figure 5)
Regarding claim 127, Hall discloses all of the limitations set forth in claim 106, wherein each scalpet includes at least one needle (paragraph 0032).
Regarding claim 129, Hall discloses all of the limitations set forth in claim 106, wherein the plurality of scalpets comprise a through orifice (figures 5, 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 110 – 115, and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claims 109 and 127 above, and further in view of Giovannoli (US 20050283141).
Regarding claim 110, Hall discloses all of the limitations set forth in claim 109, wherein the actuator actuates the scalpet assembly in response to activation (paragraph 00334), but does not specifically disclose that the scalpet array is configured to be deployed and retracted relative to the scalpet assembly in response to activation of the actuator. Giovannoli discloses an alternate control device (26) for a scalpet assembly, comprising actuator (27, 35) that deploys and retracts a scalpet assembly in response to activation of the actuator. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the control device of Hall with the control device of Giovannoli, since it has been held that mere substitution of the art-recognized equivalents at the time of the invention involves routine skill in the art. 
Regarding claim 111, Hall discloses all of the limitations set forth in claim 110, wherein Giovannoli teaches the scalpet array is configured to be deployed in response to activation of the actuator (paragraph 0047).
Regarding claim 112, Hall discloses all of the limitations set forth in claim 111, wherein Giovannoli teaches the scalpet array is configured to be retracted in response to activation of the actuator (paragraph 0047).
Regarding claim 113, Hall discloses all of the limitations set forth in claim 110, wherein both Hall and Giovannoli teaches the scalpet assembly includes a housing (Hall, 111; Giovannoli, 33) configured to be removably coupled to the receiver.
Regarding claim 114, Hall discloses all of the limitations set forth in claim 113, wherein Giovannoli teaches the scalpet array is configured to be deployed and retracted relative to the housing in response to activation of the actuator (paragraph 0047).
Regarding claims 115 and 116, Hall discloses all of the limitations set forth in claim 113, wherein Hall teaches the scalpet assembly includes a substrate (121), wherein Giovannoli teaches a substrate and scalpet array are configured to be deployed and retracted relative to the housing in response to activation of the actuator.
Regarding claim 128, Hall discloses all of the limitations set forth in claim 127, but does not teach the at least one needle comprises at least one needle including multiple points. Giovannoli teaches it was known in the art at the time of the invention for the needles of a scalpet assembly to comprise at least one needle including multiple points (44, figure 7) to secure the skin plugs within the surgical scalpets and forcibly remove the skin tissue as the scalpet array is removed from the donor site (paragraph 0053). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include multiple points on the at least one needle of the scalpet array of Hall, in order to secure the skin plugs within the surgical scalpets and forcibly remove the skin tissue as the scalpet array is removed from the donor site. 
Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claim 106 above, and further in view of Germain et al (US 20130296847).
Regarding claim 118, Hall discloses all of the limitations set forth in claim 106, But does not teach a radio frequency (RF) component coupled to at least one of the scalpet assembly and the scalpet array. However, Germain et al (hereafter Germain) teaches it was known in the art at the time of the invention to capture tissue in tissue extraction devices using an RF component, wherein the RF component is configured to provide at least one of rotational energy, vibrational energy, thermal energy, and acoustic energy (paragraph 0010, 0089). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a RF component coupled to at least one of the scalpet assembly and the scalpet array, as taught as known by Germain, in order to propel cut tissue through the lumen of the scalpet assembly and an extraction lumen of the cutting device. 
Regarding claim 119, Hall discloses all of the limitations set forth in claim 106, comprising a vacuum component (paragraph 0034,0036), but does not disclose a radio frequency (RF) component coupled to at least one of the scalpet assembly and the scalpet array. However, Germain et al (hereafter Germain) teaches it was known in the art at the time of the invention to capture tissue in tissue extraction devices using an RF component, wherein the RF component is configured to provide at least one of rotational energy, vibrational energy, thermal energy, and acoustic energy (paragraph 0010, 0089). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a RF component coupled to at least one of the scalpet assembly and the scalpet array, as taught as known by Germain, in order to propel cut tissue through the lumen of the scalpet assembly and an extraction lumen of the cutting device. 
Regarding claim 120, Hall in view of Germain teaches all of the limitations set forth in claim 119, wherein the vacuum component is configured to generate vacuum pressure to evacuate the plurality of incised skin pixels (paragraph 0034, 0036).
Regarding claim 121, Hall in view of Germain teaches all of the limitations set forth in claim 119, wherein Germain teaches the RF component is configured to provide at least one of rotational energy, vibrational energy, thermal energy, and acoustic energy to at least one of the scalpet device and the scalpet array (paragraph 0010, 0089).
Claim 130 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20120271320) as applied to claim 106 above.
Regarding claim 130, Hall discloses all of the limitations set forth in claim 106, wherein Hall further teaches that it is desirable to obtain skin pieces in the size of 1.5mm (paragraph 0011). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make each scalpet include at least one diametric dimension approximately in a range 0.5 millimeters to 4.0 millimeters, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771